Case 16-70997-wlh        Doc 58     Filed 09/11/20 Entered 09/11/20 11:04:55            Desc Main
                                    Document      Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: September 11, 2020
                                              _____________________________________
                                                         Wendy L. Hagenau
                                                    U.S. Bankruptcy Court Judge

_______________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


In re:                              |      CASE NUMBER: 16-70997-wlh
                                    |
Phillip Jerome Hughes               |
                                    |
        Debtor.                     |      CHAPTER 13
___________________________________ | _________________________________________

       ORDER AND NOTICE OF HEARING FOR DEBTOR TO SHOW CAUSE
     WHY CASE SHOULD NOT BE CLOSED WITHOUT ENTRY OF DISCHARGE

         The docket reflects that the Chapter 13 Trustee filed a notice of plan completion and final

report and accounting (Docket Nos. 54 & 57). Because the Debtor has failed to file the 11 U.S.C.

§ 1328 Certificate, the Court is unable to enter a discharge. Accordingly, it is

         ORDERED AND NOTICE IS HEREBY GIVEN that the Debtor shall appear and show

cause why this bankruptcy case should not be closed without entry of a discharge on

October 7, 2020 at 10:20 AM, in Courtroom 1403, Richard B. Russell Federal Building and

United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303. “Given the current

public health crisis, hearings may be telephonic only. Please check the “Important Information
Case 16-70997-wlh       Doc 58     Filed 09/11/20 Entered 09/11/20 11:04:55             Desc Main
                                   Document      Page 2 of 2



Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB Website

prior to the hearing for instructions on whether to appear in person or by phone.”

       If the Debtor files all necessary documents prior to the hearing date, the matter shall be

removed from the calendar. If all necessary documents are not filed at the time set for hearing,

absent further order of the Court, the Clerk is authorized to close this case without the entry of a

discharge.

       The Clerk is directed to serve copies of this Order and Notice upon the Debtor, counsel

for the Debtor, and the Chapter 13 Trustee.

                                     END OF DOCUMENT
